               Case: 20-3002                   Document: 5            Filed: 10/23/2020       Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                          Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                                Phone: (312) 435-5850
             Chicago, Illinois 60604                                                      www.ca7.uscourts.gov




                                                          ORDER
 October 23, 2020

                                                             Before
                                      DIANE S. SYKES, Chief Judge
                                      JOEL M. FLAUM, Circuit Judge
                                      FRANK H. EASTERBROOK, Circuit Judge




                                         WISCONSIN VOTERS ALLIANCE, et al.,
                                         Plaintiffs - Appellants

 No. 20-3002                             v.

                                         CITY OF RACINE, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:20-cv-01487-WCG
 Eastern District of Wisconsin
 District Judge William C. Griesbach


Upon consideration of the MOTION FOR INJUNCTION PENDING APPEAL, filed on
October 23, 2020, by counsel for the appellants,

IT IS ORDERED that the motion for injunctive relief is DENIED.




 form name: c7_Order_3J(form ID: 177)




             Case 1:20-cv-01487-WCG Filed 10/26/20 Page 1 of 1 Document 38
